COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  TEXAS TECH UNIVERSITY HEALTH                                     No. 08-16-00164-CV
  SCIENCES CENTER-EL PASO,                         §
                                                                        Appeal from
                          Appellant,               §
                                                                    327th District Court
  v.                                               §
                                                                 of El Paso County, Texas
  GLORIA BUSTILLOS,                                §
                                                                  (TC # 2015DCV3141)
                          Appellee.                §


                                         JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the trial court’s denial of the plea to the jurisdiction and render

that all Bustillos’ claims for lack of jurisdiction be dismissed. We further order that the Appellant

recover from Appellee all costs, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF JUNE, 2018.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment